J-S14006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                           Appellant

                    v.

TOBIAS KAVAUN BANKS,

                           Appellee                 No. 791 MDA 2015


                Appeal from the Order Entered May 4, 2015
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0005493-2014

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STEVENS, P.J.E.:            FILED APRIL 26, 2016

      Because I disagree with the learned Majority’s conclusion that Officer

Monte lacked probable cause initially to detain Appellee’s vehicle, I

respectfully dissent.

      As the Salter court explained, 75 Pa.C.S.A. § 4303 of the Vehicle Code

states in relevant part:

      that “[e]very vehicle operated on a highway shall be equipped
      with a rear lighting system including, but not limited to, rear
      lamps, rear reflectors, stop lamps and license plate light, in
      conformance with regulations of the department.” 75 Pa.C.S.A. §
      4303(b).     Department     regulations  at  67    Pa.Code      §§
      175.80(a)(9)(i) and 175.66(k) provide a vehicle is not in
      compliance with the Vehicle Code if “[a]n exterior bulb or sealed
      beam, if originally equipped or installed, fails to light
      properly,” and “the registration plate lamp shall emit white light
      and make the registration plate visible from [a] distance of 50
      feet to the rear of the vehicle.”




*Former Justice specially assigned to the Superior Court.
J-S14006-16


Commonwealth       v.   Salter,   121 A.3d 987,   993   (Pa.Super.   2015),

reargument denied (Oct. 14, 2015) (emphasis added).             Herein, Officer

Monte testified he observed the “driver’s side registration plate lamp” on

Appellee’s vehicle was inoperable, an observation which is not disputed, and

effectuated a traffic stop based upon this observation. N.T., 12/2/14, at 8,

27.

      However, the Majority stresses that as Appellee’s Buick LaCrosse was

equipped with two license plate lamps, the relevant analysis in determining

whether Officer Monte possessed probable cause to stop Appellee’s vehicle

involves an inquiry as to whether the license plate was visible. If the vehicle

had one of the two headlights inoperable, under the Majority analysis the

vehicle would still be in compliance with the Vehicle Code and the

departmental regulations, but, obviously, such a vehicle would not pass

inspection.

      The clear language of Section 4303(b) of the Vehicle Code reveals

every vehicle must be equipped with “license plate light.”       As that term

applies to Appellee’s vehicle, which was originally equipped with two exterior

bulbs, “license plate light” requires a unit comprised of two functional bulbs

to properly illuminate the license plate.      The fact that one of the bulbs

remained operational does not negate the requirement of Section 4303(b) of

the Vehicle Code and department regulations that a light originally equipped

on a motor vehicle must be in proper working order.     In addition, as per the


                                     -2-
J-S14006-16


aforementioned regulations, a vehicle should fail inspection where the check

of lamps and lenses reveals an exterior bulb that had been originally

equipped or installed fails to light properly. 67 Pa.Code § 175.80(a)(9)(i).

      As Appellee’s vehicle was not properly equipped on July 11, 2014, I

would reverse the trial court and hold Officer Monte possessed probable

cause to effectuate a traffic stop for Appellee’s violation of the Vehicle Code.




                                      -3-